Citation Nr: 1525359	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to an increased rating greater than 30 percent for service-connected compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

These matters were previously before the Board in February 2015, when the claims herein on appeal were remanded for additional development.  However, as discussed below, the Board finds that there has not been substantial compliance with the February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's February 2015 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Pursuant to the February 2015 Board remand, the Veteran was provided a VA neck conditions examination in March 2015.  The February 2015 Board remand stated that although the February 2014 VA examiner noted the Veteran's complaints of upper extremity numbness and tingling, the examiner concluded that there were no signs or symptoms of radiculopathy and no neurologic abnormalities without addressing the Veteran's reported neurologic symptoms.  However, the resulting March 2015 neck examination report is not compliant with the February 2015 Board remand directives in that such does not reflect contemplation of the Veteran's lay statements and other evidence of upper extremity radiculopathy, but again merely found no radicular pain or any other signs or symptoms due to radiculopathy without an explanation of such findings.  Id.  

Additionally, with respect to the Veteran's claim for service connection for a lumbar spine disability, the March 2015 VA examination report is inadequate as such does not reconcile the nexus opinion provided with other medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the March 2015 VA back conditions examiner stated the Veteran's claimed low back condition was less likely as not caused or aggravated beyond its natural progression by service factors of head and neck injury, and subsequent surgery, which occurred during the Veteran's active duty service, since there was no record of ongoing back care proximal to active duty service or service injury events such as to constitute sufficient evidence of a chronic medical disability commencing at that time and because lumbar degenerative disc disease findings can be accounted for by age alone.  However, the March 2015 VA examiner did not reconcile such with an August 2011 VA opinion, noted in the February 2015 Board remand, which opined that the Veteran's cervical spine disability was related to his in-service injury for precisely the reason that the in-service surgery with spinal fusion "caused abnormal motion of the remaining spine and could lead to possible degeneration at other levels."  Additionally, the March 2015 VA examiner did not reconcile the nexus opinion provided with a September 2014 VA treatment record which indicated cervical fusion, like the Veteran's, makes it difficult for his neck to move normally and affects the thoracic and lumbar spine movement and can cause immobility in the thoracic spine.

The March 2015 shoulder and arm conditions VA examiner stated the Veteran's claimed bilateral shoulder condition was less likely as not caused or aggravated beyond its natural progression by service factors of head and neck injury and subsequent surgery which occurred during the Veteran's active duty service since there was no record of ongoing bilateral shoulder care proximal to active duty service or service injury events such as to constitute sufficient evidence of a chronic medical disability commencing at that time, because cervical degenerative disc disease is not the cause of bilateral shoulder arthritis and because bilateral shoulder arthritis findings can be accounted for by age along.  However, in an October 2012 private treatment record, Dr. Moriarty provided an assessment of chronic neck pain with associated chronic shoulder pain and in August 2013 Dr. Moriarty further stated that because of the Veteran's fusion he has decreased range of motion of his neck and subsequently stated that over time such contributed to the Veteran's sense of discomfort into his left arm and shoulder.  

Moreover, the March 2015 VA examination report does not refect contemplation of the Veteran's service treatment records which reflect that he reported both neck and bilateral shoulder pain following his in-service injury, including a November 1960 service treatment record which documented pain in the neck and shoulders, but in fact erroneously noted no problems with shoulders while in the military.  Nor does the March 2015 VA shoulders and arm conditions VA examination report reflect consideration of the Veteran's August 2014 testimony that he has had shoulder pain consistently since that injury, as directed by the February 2015 Board remand.  Stegall, 11 Vet. App. at 271.  

The February 2015 Board remand also directed the Veteran be provided with an examination with respect to his TDIU claim.  The record does not reflect such an examination was afforded to the Veteran.  Id.  Therefore, as described above, the Board finds additional examinations for the claims herein are warranted.

Finally, VA treatment records should be obtained.  In an August 2014 statement, the Veteran's representative, reported the Veteran received VA treatment, from the Minneapolis VA Health Care System, beginning in January 2014.  The record reflects the Veteran submitted VA treatment records, from the Minneapolis VA Health Care System, from May 2014 to September 2014.  Additionally, the March 2015 examination reports for the neck, back, and shoulders and arm indicated that CPRS (Computerized Patient Record System) records were reviewed but that such were not part of the Veteran's claims file.  Thus, on remand, VA treatment records, from the Minneapolis VA Health Care System, to include all associated outpatient clinics, dated from January 2014 to May 2014 and since September 2014, as well as any CPRS records not already of record, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Minneapolis VA Health Care System, to include all associated outpatient clinics, dated from January 2014 to May 2014 and since September 2014, as well as any CPRS records not already of record, including as referenced in the March 2015 VA examination reports, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical spine. The examiner must also state whether there is weakened movement, excess fatigability, incoordination, or other functional impairment attributable to the service-connected cervical spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any such findings.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder to include reconciliation of any findings with the Veteran's subjective reports of his symptoms.

A complete rationale for all opinions must be provided.  

3.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology any bilateral shoulder disability found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinion:

Whether it is at least as likely as not (i.e., a 50 percent probability or more) that any current bilateral shoulder disability was caused or incurred as a result of the Veteran's in-service head injury and resulting surgery? 

The examiner must reconcile any findings with October 2012 and August 2013 medical records from Dr. Moriarty which indicated a link between shoulder pain to the Veteran's neck condition, the Veteran's service treatment records, including the November 1960 service treatment record which documented pain in the neck and shoulders and the Veteran's lay statements of record, including August 2014 testimony of continuity of symptoms since service.

A complete rationale for all opinions must be provided.  

4.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of each lumbar spine disability found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

Whether at least as likely as not (50 percent probability or more) that any current lumbar spine disability was caused or incurred as a result of the Veteran's head and neck injury and subsequent surgery which occurred during the Veteran's active duty service? 

Whether it is at least as likely as not that any diagnosed lumbar spine disability was caused or aggravated by the Veteran's service-connected cervical spine disability?

The examiner must reconcile any findings with the August 2011 VA opinion which stated the Veteran's in-service surgery with spinal fusion caused abnormal motion of the remaining spine and could lead to possible degeneration at other levels, and September 2014 VA treatment record which indicated cervical fusion, like the Veteran's, makes it difficult for his neck to move normally and affects the thoracic and lumbar spine movement and can cause immobility in the thoracic spine.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  

5.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the claims file, the VA examiner must state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, considered in combination, consistent with his education and occupational experience, without consideration of his age and any nonservice-connected disabilities.  A complete rationale must be provided for any opinions expressed.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




